Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2015/0358337 A1) in view of Pruett et al (US 2015/0318622 A1), hereinafter Pruett.
Regarding claim 1, the testing device of Keller (Figures 3, 9 and 10) would enable a method for testing a wireless device, the method comprising the steps of transmitting, by an antenna array 1043/1063 mounted on a first interior surface (interior upper surface) of an RF shielded chamber 150, a first test signal having a first wavelength to a device under test (DUT) 102 supported by a second interior surface of the RF shielded chamber opposite the first interior surface (para [0096], the device 102 may be oriented and located in space at a continuous variety of locations within the antenna enclosure or chamber, the DUT may be placed at a bottom surface opposite the upper surface); and receiving, by the antenna array, a second test signal from the DUT (para [0096]).
Keller does not explicitly mention that the antenna array comprises a plurality of groups of antenna elements and a plurality of power combiners, wherein each group of antenna elements is matched to a matching group of antenna elements by virtue of being coupled to a respective power combiner for both the group and the matching group, and wherein the antenna elements are spaced apart so that each antenna element is spaced apart from every other antenna element by at least half of the first wavelength of the first test signal.
Pruett (Figures 1-8) teaches an antenna array comprising a plurality of groups of antenna elements 105/201/310/410 and a plurality of power combiners 520 (para [0043]), wherein each group of antenna elements is matched to a matching group of antenna elements by virtue of being coupled to a respective power combiner for both the group and the matching group (Figure 8), and wherein the antenna elements are spaced apart so that each antenna element is spaced apart from every other antenna element by at least half of the first wavelength of the first test signal (para [0039] and [0042]).
It would have been obvious to one having ordinary skill in the art to modify the method for testing a wireless device of Keller with the antenna array to comprise a plurality of groups of antenna elements and a plurality of power combiners, wherein each group of antenna elements is matched to a matching group of antenna elements by virtue of being coupled to a respective power combiner for both the group and the matching group, and wherein the antenna elements are spaced apart so that each antenna element is spaced apart from every other antenna element by at least half of the first wavelength of the first test signal, as taught by Pruett, doing so would enable the antenna system the capability of transmitting and receiving more than one beam at a time at more than one frequency.
Furthermore, Keller (para [0105]) teaches a computer system coupled to the antenna array for the purpose of storing test result for the DUT based on the second test signal.
Regarding claim 2, as applied to claim 1, Keller (Figure 9) teaches that the first interior surface and the second interior surface of the RF chamber 150 are spaced apart by an interior distance so that the DUT is in the far field with respect to all of the antenna elements 1043/1063.
Keller does not explicitly mention that each of the antenna elements is a fractal antenna.
It would have been an obvious matter of design choice to arbitrary select the antenna elements to be fractal antenna to achieve a desired results.  The selection of the various of antenna elements for testing would generally be recognized as being within the level of ordinary skill in the art.
Regarding claim 3, as applied to claim 1, Pruett (para [0041]) teaches that wherein the antenna elements are mounted on a printed circuit board, wherein the antenna elements are coupled to a plurality of striplines of the printed circuit board.  The antenna elements coupled to power combiners (para [0043]).
Keller/Pruett does not explicitly mention that the printed circuit board comprises TU-883 material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the printed circuit board to be TU-883 material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, as applied to claim 1, Pruett (Figures 2 and 3) teaches that the antenna elements 210/310 are spaced apart in a rectangular grid having four quadrants, and wherein, for each group and matching group of antenna elements, the antenna elements of the group and the matching group are mirrored on opposite quadrants of the rectangular grid.
Regarding claim 5, as applied to claim 1, Pruett (Figure 8) teaches that, for each group and matching group of antenna elements 105, each of the antenna elements in the group is coupled to a respective intermediate power combiner 520 and each of the antenna elements in the matching group is coupled to a respective matching intermediate power combiner, and the intermediate power combiner and matching intermediate power combiner are coupled to the power combiner for the group and the matching group and the power combiner is coupled to a port 515/615/715 for the antenna array.
Regarding claim 6, as applied to claim 5, Pruett (Figures 5-8) teaches that, for each group and matching group of antenna elements 210/310/410/105, each of the antenna elements in the group is coupled to the respective intermediate power combiner 520 by a first conductive trace of a first length and each of the antenna elements in the matching group is coupled to the respective matching intermediate power combiner by a matching first conductive trace of a second length.
Regarding claim 7, as applied to claim 6, Pruett (Figures 5-8) teaches that, for each group and matching group of antenna elements 210/310/410/105, the intermediate power combiner 520 is coupled to the power combiner for the group by a second conductive trace of a third length.
Keller/Pruett, however, does not explicitly mention that the first and second lengths are selected to minimize phase angle differences between signals arriving at the intermediate power combiners and the power combiners.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the first and second lengths to minimize phase angle differences between signals arriving at the intermediate power combiners and the power combiners, since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foegelle (US 2008/0056340) discloses an apparatus for testing of wireless device in a chamber with a plurality of antennas.
Foegelle et al (US 6,657,214) discloses a shielded enclosure for testing wireless communication devices.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845